Title: 3d.
From: Adams, John Quincy
To: 


       Cranch went to Braintree this morning. I pass’d the greater part of the day in writing. I do not expect to get properly at the study which for one fortnight I wish to pursue till next week; and then I must attend to it with great diligence.
       Weather fine.
       Ephraim Kendall of Ipswich, Essex C. was 20 the 28th. of last Novr. There is something peculiar in this character. He is said to be one of the hardest students and one of the poorest scholars in the Class: his natural abilities are so small, that they can scarcely be improved even by cultivation. He appears to be totally destitute of literary judgment at least; for I have heard him declaim a piece in very plain english, which I was convinced he did not understand. At recitations he was never distinguished for taking the meaning of an author, and in short all his public exercices have been inferior to the common run. Yet he is possess’d of extreme sensibility, and his temper is very irascible. His person is handsome, but there is an unmeaning stare in his eye, which is too expressive of the vacancy in his mind. It would require a very metaphysical genius to prove this to be a good or a bad character; but it is not certainly one, which any person would wish to possess.
      